Citation Nr: 1829155	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  05-27 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for acquired psychiatric disorder, to include PTSD. 

2. Entitlement to service connection for acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Christopher R. Debski, Attorney


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). 

In March 2009, the Board denied the Veteran's claim, he thereafter appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a June 2010 Joint Motion for Remand, the Board's decision was vacated by the Court and the matter was remanded for compliance with the terms of the Joint Motion. 

In April 2011 and January 2012, the matter was remanded for further development. Specifically, the Board remanded the appeal for the RO to obtain outstanding medical records, to schedule VA examination, and to readjudicate the claims on appeal. These actions have been completed.


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of PTSD.

2. Schizophrenia was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for posttraumatic stress disorder have not been met. 38 U.S.C. §§ 1101 , 1131, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).

2. The criteria for service connection for an acquired psychiatric condition, claimed as schizoaffective disorder and schizophrenia, have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Relevant Laws and Regulations

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for PTSD

The Board finds that there is no competent evidence in the record showing that the Veteran has a diagnosis of PTSD. 

The Veteran contends that he has PTSD due to an in-service incident. In his November 2010 stressor statement, he indicated that during service, while participating in a military field training exercise, another soldier attempted to stab him with a bayonet. According to the Veteran, the serviceman who attempted to stab him was court-martialed and he considered it a personal assault. The Veteran reported that after his discharge, he had nightmares and flashbacks, and was irritable and angry. Therefore, it is his contention that he currently has PTSD that is related to his period of service, specifically to the in-service incident. 

The Veteran's service treatment records are negative for any complaints or findings of PTSD. The records show that in June 1985, the Veteran underwent an enlistment examination. At that time, he was clinically evaluated as "normal" for psychiatric purposes, providing some evidence against this claim. The Veteran declined a separation physical in September 1988.

In this case, the evidence of record is negative for a diagnosis of PTSD. The Veteran was afforded a VA examination for PTSD in January 2012. The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria. The examiner considered the Veteran's reported stressor of a personal assault in service, as well as his reported symptoms, including recurrent distressing dreams, sleep disturbance, feelings of detachment, persistent inability to experience positive emotions, and depressed mood. After reviewing the record and considering the Veteran's reported symptoms, the examiner found that there was insufficient evidence to warrant the diagnosis of PTSD. However, the examiner found that the Veteran did have another mental disorder that conforms with the DSM-IV criteria, specifically schizoaffective disorder. 

The examiner who conducted the VA examination in January 2012 provided an addendum opinion in February 2018. The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria. The examiner found that 

A review of the chart leads the examiner to the same conclusion he arrived at in 2012 regarding the veteran's psychiatric diagnosis: PTSD is ruled out by the presence of another disorder which better accounts for the observed symptoms. Specifically, Criteria C remains unmet because the avoidance symptoms displayed by the veteran are not specifically in response to a trauma, but rather broadly oriented, consistent with the diagnosed psychotic disorder (schizoaffective disorder)...there does not appear to be any record of the veteran being treated for symptom of a psychotic disorder before 1996, which is the initial reported time of his symptom onset.

The Board finds the VA examiner's opinion is the most probative evidence of record. The examiner took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's reported stressor and reported symptoms. The examiner provided adequate rationale for finding that the Veteran did not have a diagnosis of PTSD, specifically, that the Veteran did not meet Criterion C, which is required for a diagnosis of PTSD under DMS-5. 

In addition, the Board notes that there is no other competent evidence of record finding that the Veteran had a diagnosis of PTSD. The Veteran has had ongoing mental health and psychiatric care since 1996. The medical evidence of treatment indicates diagnoses of schizoaffective disorder. None of these records indicate a clinical finding that the Veteran had a diagnosis of PTSD. All of the evidence described above provides probative evidence against the claim that the Veteran has a diagnosis of PTSD. 

The Board acknowledges the Veteran's contention that he currently has PTSD that is related to his period of service. However, whether the Veteran meets the required diagnostic criteria for PTSD is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, the Veteran's statement is not competent evidence and not probative. The claims file does not contain any competent evidence indicating a diagnosis of PTSD. 

Without a current diagnosis of PTSD, the first requirement for establishing service connection for PTSD has not been met. Therefore, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.

Service Connection for acquired psychiatric disorder, including schizoaffective disorder

The Board finds that there is competent evidence in the record showing that the Veteran has a diagnosis of schizoaffective disorder. As stated above, the Veteran's service treatment records are negative for any complaints or findings of any psychiatric condition. However, it is his contention that his currently diagnosed schizoaffective disorder incurred in service or is related to his period of service. 

Post-service VA treatment records document the Veteran's initial psychiatric symptoms were noted in 1996, at which time he reported hearing voices. The Veteran had a "psychotic break" in December 1996, and was hospitalized. Following evaluation, the VA psychiatrist diagnosed schizophrenia. He has been continually treated for this condition; however, there is no probative evidence relating such schizophrenia to the Veteran's active service.

The Veteran was afforded a VA examination for his psychiatric condition in January 2012. After reviewing the record and considering the Veteran's reported symptoms, the examiner found that there was insufficient evidence to warrant the diagnosis of PTSD. However, the examiner found that the Veteran did have another mental disorder that conforms with the DSM-IV criteria, specifically schizoaffective disorder, which was "a more parsimonious diagnosis (that) makes it less likely than not that the observed symptoms are causally related to his military experiences."

The examiner who conducted the VA examination in January 2012 provided an addendum opinion in February 2018. The examiner stated that the Veteran's symptoms were the result of the diagnosed condition of schizoaffective disorder, which had its onset eight years after service and was not related to his military service. Specifically, the examiner found that

It is less likely than not that the observed psychotic disorder, which remains the only diagnosed condition in this case, was caused by his military service, although this is less clear than the initial opinion. Generally speaking, psychotic disorders like schizoaffective disorder manifest during early adulthood, which is when (the Veteran) was serving in the military. However, there is no evidence available to this examiner that contradicts the original report of the initial psychotic break occurring in 1996, which while later than typical would not be an unexpected age at which to experience an initial psychotic episode.

In addition, the Board notes that there is no other competent evidence of record finding that the Veteran's schizoaffective disorder incurred in service or was related to service. The Veteran's medical records indicate the absence of symptoms, complaints or treatment prior to December 1996. Additionally, psychiatric notes indicate that the Veteran's symptom onset was in December 1996. All of the evidence described above provides probative evidence against the claim that the Veteran's schizoaffective disorder is related to his military service. 

The Board acknowledges the Veteran's contention that he currently has a psychiatric condition, including schizophrenia and schizoaffective disorder, that is related to his period of service. However, whether the Veteran meets the required diagnostic criteria for a psychiatric condition and whether it is related to service is a complex medical question, and is not within the realm of knowledge of a lay person or determinable by observation with one's senses. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Therefore, the Veteran's statement is not competent evidence and not probative. 

The Veteran has provided statements wherein he states that he sought counseling from a unit chaplain on his mental health concerns while in service. The Veteran also provided a statement from his mother which stated that the Veteran "called home from Korea and complained of mental illness...and he hasn't been right since service." These statements are of little probative value. They lack specificity on the complaints of the Veteran regarding his mental health, including symptoms, onset, etc. Furthermore, the Veteran did not note any psychiatric concerns during service, nor did he seek treatment.

The Veteran also submitted a statement from his ex-wife. She states that "as time went by in our marriage, I became aware that something was wrong with (the Veteran). He walked around the house and could not utter one phrase that could be understood, and he was afraid to leave the house." The statement of the ex-wife regarding the Veteran's symptoms is not probative to the issue of relation to service. The Veteran and his ex-wife were married in 1993, five years after the Veteran's discharge, and divorced in 1999. The lay statement does not provide a specific time of symptom onset. While she can report some of the behaviors that she observed, her statement does not relate to the issue on appeal, i.e. connection of the diagnosed schizophrenia to service, as she only provides information on the Veteran's symptoms during their post-service marriage.

Despite the limited probative value of these statements, the statements were considered by the 2018 VA examiner in forming his addendum opinion.

The Board finds the VA examiner's opinion is the most probative evidence of record. The examiner took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the lay statements of the Veteran, his ex-wife and his mother regarding reported symptoms and date of occurrence. The examiner provided adequate rationale for finding that the Veteran's diagnosed schizoaffective disorder did not occur in service, nor was it related to his service.

In conclusion, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric condition, including schizoaffective disorder. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric condition, including schizoaffective disorder, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


